Citation Nr: 1820158	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-23 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to August 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In March 2018, the Veteran, through his representative, submitted an informal hearing presentation (IHP), which indicated that his mental health disorder pre-dated his military service and was aggravated by his military service.  A review of the Veteran's service treatment records (STRs), indicate that the Veteran reported a history of depression or excessive worry and nervous trouble on his 1969 enlistment report of medical history.  The 1969 enlistment examiner noted that the Veteran gets nervous easily.  The Veteran had VA examinations in June 2011 and September 2012 regarding his claims for service connection for a mental health disorder.  Neither of these examinations, however, considered if any pre-existing mental health disorder was impacted by the Veteran's service.  As such, the Board finds that these VA examinations are inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1 (2001), 38 C.F.R. § 4.2 (2017).  
Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify and provide VA with authorization to obtain any relevant private medical treatment records for any acquired psychiatric or mental health disorder.  

2.  Obtain all outstanding VA medical records.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The examiner should review the claims file and should note that review in the report.  The examiner is asked to: 

a)  State whether there is clear and unmistakable evidence, i.e., evidence for which reasonable medical providers could not differ, that the Veteran had an acquired psychiatric disability prior to his service.  

If such a disorder is identified, the examiner is asked to opine whether such a disorder was not permanently aggravated during his period of active service.  The examiner is asked to explain what evidence supports all conclusions made.

b)  For any acquired psychiatric disability identified that did not preexist service, state whether is it at least as likely as not (a 50 percent probability or greater) that any such acquired psychiatric disability was incurred during or is otherwise related to the Veteran's active duty.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

